Citation Nr: 0915859	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-28 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel
INTRODUCTION

The Veteran had recognized service from December 1943 to 
March 1946, including service with the Recognized Guerrillas.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The Veteran provided testimony at a March 2009 video 
conference hearing before the undersigned.  A copy of the 
transcript is associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's inguinal hernia is spontaneously reducible and 
well supported by a belt.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for a right inguinal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.114, Diagnostic Code 7338 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established for a right inguinal 
hernia in a June 1971 rating decision.  When the Veteran 
filed his current claim in July 2005, a 10 percent evaluation 
was in place.

The RO granted a 10 percent evaluation for the Veteran's 
right inguinal hernia under 38 C.F.R. § 4.114, Diagnostic 
Code 7338.  Pursuant to Diagnostic Code 7338, a 10 percent 
rating is warranted for a recurrent post-operative hernia 
that is readily reducible and well supported by a truss or 
belt.  

A small, post-operative recurrent hernia or an unoperated 
irremediable hernia that is not well supportable by a truss 
or that is not readily reducible warrants a 30 percent 
schedular rating.  38 C.F.R. § 4.114, DC 7338.

A September 2005 VA examination revealed that the Veteran had 
a soft abdomen and a well healed, minimally noticeable 10 
centimeter x 0.25 centimeter hypopigmented scar.  He had a 
slight bulge of the hernia but it was easily reducible and 
there was no evidence of incarceration.  These finding are 
against an evaluation of 30 percent disabling.

A physician, Dr. "B.W." submitted a letter to the RO in 
February 2006.  He stated that the Veteran had multiple 
repairs of his right inguinal hernia and that there did not 
seem to be a recurrence of the Veteran's hernia.  In March 
2006, Dr. "E.C." submitted a letter to the RO and state 
that the Veteran had last undergone a recurrent right 
inguinal hernia repair in April 2002.  The Veteran previously 
underwent three repairs.  These letters contained no other 
information favorable to the Veteran's claim with respect to 
the applicable 30 percent rating criteria.

In July 2007, the Veteran was afforded another VA 
examination.  There, the examiner indicated that the 
Veteran's abdomen was soft and nontender.  The examiner also 
noted that there was a small palpable hernia, less than 0.5 
centimeters in height, and spontaneously reduced when the 
Valsalva maneuver was stopped.  There was no evidence of 
incarceration.  

The Board notes that during the examination, the Veteran 
complained of pain due to his right inguinal hernia, which 
popped out with coughing, and therefore required tightening 
the belt.  Although this affected the Veteran's breathing, it 
is important to note that the right inguinal hernia is well 
supported by a belt.  Thus, the Veteran's disability picture 
more closely approximates an evaluation of 10 percent 
disabling.  An evaluation of 30 percent for the Veteran's 
right inguinal hernia is not warranted.

Simply stated, the post-service medical records provide 
evidence, overall, against this claim.  The Board does not 
find evidence that the rating assigned for the Veteran's 
right inguinal hernia should be increased for any other 
separate period based on the facts found during the entire 
appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

Based on the evidence of record, which shows a spontaneously 
reducible right inguinal hernia that is well supported by a 
belt, the Veteran is appropriately rated at 10 percent 
disabling for a right inguinal hernia.  The preponderance of 
the evidence of record is against a grant of an increased 
rating for a right inguinal hernia, and his claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the Veteran in July 2005 that fully 
addressed all three notice elements.  The letter was sent 
prior to the RO decision regarding the Veteran's claim for an 
increased rating for right inguinal hernia.  This letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the Veteran in June 2008.  The letter informed 
the Veteran of what evidence was required to substantiate the 
claim as far as disability ratings and effective dates.  
Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  

Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statements of 
the case from July 2008 and September 2008.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal, as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records, VA outpatient treatment records, and letters from 
private medical physicians, Drs. B.W. and E.C.  Appropriate 
VA examinations were afforded the Veteran in September 2005 
and July 2007.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Veteran was provided until April 23, 2009, to submit more 
medical evidence, which he did not do.  In this regard, it is 
important to note that the Veteran never indicated that 
evidence currently existed that would support his claim, 
simply that he would attempt to obtain more evidence from his 
doctor in the form of another report, which he did not do.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


